I concur, but with a degree of reluctance. It seems to me that the testimony of the accomplice was sufficiently corroborated; that, however, was for this court to decide as a matter of law. The considerations upon which my brethren have decided that the corroboration was insufficient do not entirely convince me. They do create in my mind a reasonable doubt. The law imposes the obligation to resolve every reasonable doubt in favor of the defendant. Therefore, while the corroborating evidence seems to me to be reasonably sufficient to meet the demands of the law, I am yet willing to give the defendant the benefit of the doubt. I therefore join in the direction that a new trial be granted, to the end that the state may produce further corroboration of the accomplice. *Page 332